Citation Nr: 1410450	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected type II diabetes mellitus, currently rated 20 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a decision review officer (DRO) at the RO was conducted in October 2010.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  

In addition to PTSD, the Veteran has been diagnosed with mood and dysthymic disorders; the Board has accordingly recharacterized the issues on appeal to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009)..

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and, as the Veteran is represented by an attorney, is REMANDED directly to the RO.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On July 3, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for an increased rating for diabetes mellitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for diabetes mellitus by the appellant's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn the appeal for an increased rating for diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating for diabetes mellitus is dismissed.


REMAND

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Here, the VA examiner, a psychologist with a Ph.D., after reviewing the claims file, interviewing and examining the Veteran, and conducting psychological tests, determined that the Veteran did not suffer from PTSD.  That examiner considered the "fear of hostile military or terrorist activity" change to the regulation in formulating the opinion.  As noted above, the regulation relaxing stressor verification requirements requires a VA psychiatrist or psychologist to diagnose PTSD.  Thus, the provisions of 38 C.F.R. § 3.304(f)(3) cannot serve to establish service connection for PTSD.  

Conversely, the Veteran underwent an evaluation in December 2008 by a private psychologist with a master's degree.  That psychologist determined that the Veteran did have PTSD, primarily stating that the Veteran served in combat.  However, 
the Veteran's service personnel records do not reflect any combat medals or decorations, and the Veteran's military occupational specialty was a clerk typist.  Thus, as there is nothing to corroborate that the Veteran served in combat, and he has not been diagnosed with PTSD by a VA psychiatrist or psychologist due to a fear of hostile military or terrorist activity, the Veteran's alleged stressors require verification. 

In March and October 2009 letters, the Veteran was asked to complete a PTSD stressor questionnaire (VA Form 21-0781), to include providing a 60 day time frame for the claimed stressors.  Both letters were sent to the Veteran's attorney, yet a completed questionnaire was not returned.   

During the hearing before the undersigned, the Veteran finally identified a time frame within a 60 day period.  Specifically, he alleged one incident probably occurred in February 1968 where he could see four rockets coming off the top of this one mountain and coming towards his base.  A request for verification of a rocket attack occurring in February 1968 at Quang Tri Combat Base while he was serving with the 588 Signal Company is warranted.  He also alleged that he experienced sniper attacks, mortar attacks or rocket fire on a daily basis.  Thus, requesting verification for the period from February 1968 through March 1968 should be sufficient to corroborate his allegation of "daily" attacks.

If the Veteran's stressors are verified, the Veteran should be afforded a new VA examination to determine whether he suffers from PTSD as a result of the verified stressors.   Although the private psychologist diagnosed PTSD, such occurred prior to the date of claim for service connection, and in the intervening 5 years, there has been no further diagnosis of PTSD. 

Additionally, the private psychologist diagnosed the Veteran with dysthymic disorder, noting that the comorbid conditions are related directly to his Vietnam experience.  Part of the basis for that assessment was apparently the Veteran's self-report of symptoms occurring since Vietnam.  However, his report of symptoms such as waking up every night and diving out of bed are inconsistent with reports made to other treatment providers evaluating him for sleep disorders, and with his Report of Medical History at separation wherein he denied depression, excessive worry, and nervous trouble of any sort.  In any event, the RO in this case has not yet considered service connection for any acquired psychiatric disorder other than PTSD.  Such matter should also be considered on remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's alleged stressors of a rocket attack at Quang Tri Combat Base in February 1968, and daily sniper, rocket or mortar attacks at that base during the period from February 1968 through March 1968 while he served with the 588 Signal Company.  The Veteran should be notified of any negative response. 

2.  The RO should ask the Veteran to provide the names and addresses of all medical care providers who treated him for any psychiatric disorder.  After securing the necessary release, the RO should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, relevant VA treatment records should be obtained dating since November 2009.  If any requested records are not available, the Veteran should be notified of such. 

3.  If, and only if, the Veteran's claimed stressor is verified, then a new VA examination should be scheduled to determine the current nature of his claimed psychiatric disability and whether the Veteran suffers from PTSD or other psychiatric disorder that is related to the claimed stressor.  

4.  After undertaking any additional development deemed necessary, the RO should readjudicate the claim on appeal, to include consideration of a psychiatric disorder other than PTSD.  If the claim remains denied, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


